Citation Nr: 0930848	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected residual scars, status-post 
appendectomy with adhesions.  

2.  Entitlement to service connection for internal scarring 
to include as secondary to service-connected residual scars, 
status-post appendectomy with adhesions.

3.  Entitlement to service connection for hernias to include 
as secondary to service-connected residual scars, status-post 
appendectomy with adhesions.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as secondary to service-connected 
residual scars, status-post appendectomy with adhesions.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include as secondary to service-
connected residual scars, status-post appendectomy with 
adhesions.

6.  Entitlement to service connection for adjustment disorder 
with mixed anxiety and depression to include as secondary to 
service-connected residual scars, status-post appendectomy 
with adhesions.

7.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
residual scars, status-post appendectomy with adhesions.

8.  Entitlement to service connection for loss of bladder 
control to include as secondary to service-connected residual 
scars, status-post appendectomy with adhesions.

9.  Entitlement to service connection for removal of portion 
of liver to include as secondary to service-connected 
residual scars, status-post appendectomy with adhesions.

10.  Entitlement to service connection for elevated prostate-
specific antigen (PSA) level due to radiation from extensive 
post-surgery X-rays to include as secondary to service-
connected residual scars, status-post appendectomy with 
adhesions.

11.  Entitlement to special monthly compensation based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  This case was subsequently 
transferred to the RO in Portland, Oregon.  

The Veteran indicated on his August 2007 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for March 2009 and the Veteran was provided 
notice of this hearing in February 2009.  However, the 
Veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran's residual scars, status-post appendectomy 
with adhesions are currently manifested by two scars, one 
normal scar measuring 7 x 1/4 inches and inferior to the right 
costal margin and one mildly tender, normal color, smooth 
depressed, somewhat adherent scar measuring 2 1/2 x 4 inches in 
the right lower quadrant of the abdomen.  The right upper 
quadrant scar causes the Veteran no symptoms whatsoever.  The 
scar of the right lower quadrant of the abdomen is associated 
with some adhesions and is the cause of the Veteran's pain 
that radiates into the right scrotum with increased 
intraabdominal pressure.

2.  There is no competent evidence of internal scarring other 
than the Veteran's already service-connected residual scars, 
status-post appendectomy with adhesions.

3.  There is no competent medical evidence of hernias.

4.  There is no evidence of IBS in service, no competent 
evidence of a diagnosis of IBS, and no competent evidence 
linking the Veteran's current gastrointestinal complaints 
with his period of service.

5.  There is no evidence of GERD in service, no competent 
evidence of a diagnosis of GERD, and no competent evidence 
linking the Veteran's current gastrointestinal complaints 
with his period of service.

6.  There is no evidence of psychiatric problems in service 
and no competent evidence linking the Veteran's current 
adjustment disorder with mixed anxiety and depression with 
his service or a service connected disability.

7.  There is no evidence of erectile dysfunction in service 
and no competent medical evidence linking the Veteran's 
erectile dysfunction with his service or a service connected 
disability.

8.  There is competent evidence of marked urinary urgency and 
competent medical evidence linking the Veteran's marked 
urinary urgency with his service-connected residual scars, 
status-post appendectomy with adhesions.

9.  There is no competent medical evidence of removal of 
portion of liver.

10.  Elevated PSA level is a laboratory finding and not a 
disability or disease; it has not been shown the Veteran has 
any disability associated with elevated PSA level of service 
origin.

11.  The Veteran requires the regular assistance of another 
to perform activities of daily living based solely on his non 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for the Veteran's service-connected residual scars, 
status-post appendectomy with adhesions have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code (DC) 7804 
(2008).

2.  The criteria for a separate disability rating of 10 
percent based on adhesions of the peritoneum have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.114, DC 7301 (2008).

3.  Service connection for internal scarring is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Service connection for hernias is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  Service connection for IBS is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  Service connection for GERD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  Service connection for adjustment disorder with mixed 
anxiety and depression is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

8.  Service connection for erectile dysfunction is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

9.  Service connection for loss of bladder control is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

10.  Service connection for removal of portion of liver is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

11.  Service connection for elevated PSA level due to 
radiation from extensive post-surgery X-rays is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

12.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.350(b), 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected residual scars, status-post appendectomy 
with adhesions are more disabling than currently evaluated.  
The Veteran also asserts that internal scarring, hernias, 
IBS, GERD, adjustment disorder with mixed anxiety and 
depression, erectile dysfunction, loss of bladder control, 
removal of portion of liver, and elevated PSA level due to 
radiation from extensive post-surgery X-rays are related to 
his service with the United States Army from November 1966 to 
November 1968.  Specifically, the Veteran argues that these 
conditions are secondary to his service-connected residual 
scars, status-post appendectomy with adhesions.  

Factual Background

The Veteran's service treatment records show that in May 1967 
he underwent an appendectomy.  There were complications with 
this surgery with incision and drainage of wound abscess.  
The Veteran's September 1968 separation examination notes the 
appendectomy scar and also noted normal gastrointestinal-
urinary (G-U) system, anus and rectum, abdomen and viscera, 
and psychiatric systems.  In the Veteran's September 1968 
"Report of Medical History" the Veteran denied "stomach, 
liver, or intestinal trouble," "rupture/hernia," "frequent 
or painful urination," "depression or excessive worry," 
"nervous trouble of any sort," and "frequent indigestion."    

In January 2003 the Veteran filed a claim for service 
connection for residuals of his in-service appendectomy and 
by rating decision dated in July 2003 the RO granted service 
connection for residual scars, status-post appendectomy with 
adhesions and assigned a 10 percent disability rating 
effective January 31, 2003, the date of the Veteran's claim.  

In July 2004 the Veteran filed a claim for service connection 
for the issues on appeal and also requested an increased 
rating for his service connected scar disorder.  He was 
afforded several VA examinations in March 2005 regarding the 
claimed conditions, specifically scars, psychiatric, liver, 
genitourinary, digestive conditions, and aid and attendance.  

Evidence relevant to the current level of severity of the 
Veteran's residual scars, status-post appendectomy with 
adhesions includes a March 2005 VA examination report.  In 
this report the examiner described two large scars resulting 
from the Veteran's appendectomy surgery.  One was 7 x 1/4 
inches (in) and inferior to the right costal margin where the 
Veteran had the drainage of his sub hepatic abscess.  This 
was reportedly normal in all aspects.  The Veteran also had a 
depressed, somewhat adherent 2 1/2 x 4 in scar in the right 
lower quadrant of the abdomen, the site of his appendectomy 
wound dehiscence and two wound infections.  It was only 
mildly tender, was of normal color, and was smooth.  

The diagnosis was two abdominal scars as a result of the 
Veteran's in-service appendectomy and complicated 
postoperative course.  The right upper quadrant scar caused 
the Veteran no symptoms whatsoever.  The one of the right 
lower quadrant of the abdomen was undoubtedly associated with 
some adhesions and was as likely as not the cause of the 
Veteran's pain that radiated into the right scrotum with 
increased intraabdominal pressure.  

The March 2005 VA scars examiner also commented that neither 
IBS nor GERD were mentioned by the Veteran upon examination.  
At any rate, the examiner opined that it was as likely as not 
that they would not be at all related to the Veteran's 
appendectomy and complicated postoperative course.  Regarding 
the loss of bladder control, the examiner noted that the 
Veteran's major problem was marked urinary urgency and opined 
that it was as likely as not that this was related to the 
Veteran's service-connected appendectomy and complicated 
postoperative course.  

During the May 2005 digestive conditions examination the 
Veteran denied hernia surgery and treatment of any 
malignancy.  Though he was told he would "develop a hernia 
within one year" of his appendectomy surgery, the Veteran 
had never been diagnosed with one and was only concerned he 
might have one because of the pain he experienced which began 
in the right mid abdomen and radiated toward the right 
testicle.  This discomfort, which was often sharp in nature, 
was worse with increased intraabdominal pressure, such as 
coughing or lifting.  The Veteran never noted a bulge.  
Physical examination was negative for incisional or inguinal 
hernias.  

During the Veteran's March 2005 VA psychiatric examination he 
was diagnosed with adjustment disorder with mixed anxiety and 
depressed mood.  The examiner noted that the Veteran did not 
appear to meet the current Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria for a Major Depressive 
Disorder or an Anxiety Disorder.  However, the Veteran 
reportedly had had to cope with a number of external 
stressors throughout his life including his infant son's 
death and the stress of a problematic marriage, which ended 
in divorce, the current problems with his youngest son, the 
fact that his eldest son was born with Down Syndrome, his 
life threatening illness and the physical disabilities caused 
by his arteriovenous malformation.  The examiner diagnosed 
the Veteran with depression and anxiety as an Adjustment 
Disorder because he felt that they were directly due to these 
external stressors.  The examiner opined that the Veteran's 
problems with depression and anxiety were not due to or 
aggravated by military service.  

During the Veteran's March 2005 G-U examination the Veteran 
reported urinary urgency ever since his appendectomy surgery 
which had worsened over the past year but incontinence had 
been very rare.  The Veteran denied weakness and there was no 
history of urinary tract infections, colic or bladder stones, 
or hospitalizations for urinary tract disease, and no 
treatment for malignancy.  Over the last one and a half to 
two years the Veteran reported declining libido as well as 
strength of erections.  He stated that this had coincided 
with "some female problems my wife is having."  He had not 
tried any medication nor had he discussed this with his 
physician.  On occasion he was able to obtain an erection and 
satisfactorily complete intercourse.  The examiner diagnosed 
the Veteran with erectile dysfunction and opined that it was 
as likely as not related to emotional factors such as 
depression.  The examiner also opined that it was highly 
unlikely that the Veteran's erectile dysfunction had anything 
to do with his complicated postoperative course following his 
in-service appendectomy.  

During the March 2005 VA liver examination the examiner noted 
that the examination was requested because of the possibility 
that the Veteran might have had a partial liver resection at 
the time of treatment for his subhepatic abscess, but the 
examiner noted that the did not, in fact, have any liver 
resection.  The impression was no history of liver resection.  

During the March 2005 VA aid and attendance the examiner 
noted the Veteran's history of appendectomy during military 
service.  The examiner opined that the Veteran required an 
attendant, namely his wife, primarily because of the problems 
with memory loss and weakness of the right side of his body 
since he had stereotactic radiosurgery for an arteriovenous 
(AV) malformation in March 2003.  The examiner noted that the 
Veteran could manage by himself with considerable difficulty 
and was only getting along as well as he did because of the 
availability and dedication of his wife.  Should something 
happen to her, there was a very high likelihood the Veteran 
would need some definite aid and attendance, especially if he 
experienced further deterioration of his physical condition, 
for example as a result of his AV malformation.

Also of record are private treatment reports dated from July 
1986 to July 2006 and VA outpatient treatment reports dated 
from December 2003 to August 2008.  In particular, in an 
August 2008 statement from Ms. D.B., a family nurse 
practitioner (FNP), Ms. D.B. opined that the Veteran could be 
having periodic testicular pain from scar tissue/adhesions 
within his abdomen and urethra.

Private treatment records show that in January 2003 the 
Veteran was diagnosed with a brain aneurysm.  Surgery was 
performed in March 2003.  



Increased Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

	Residual scars, status-post appendectomy with 
adhesions

The Veteran's service-connected residual scars, status-post 
appendectomy with adhesions are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, DC 7804.  

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

Also relevant is 38 C.F.R. § 4.114, DC 7301 for adhesions of 
the peritoneum. Under this code, a noncompensable rating is 
assigned when there are mild adhesions of the peritoneum.  A 
10 percent disability rating is assigned when there are 
moderate adhesions of the peritoneum which cause pulling pain 
on attempting work or aggravated movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is assigned when there are moderately-
severe adhesions of the peritoneum which cause partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain. A 50 
percent rating is assigned when there is severe impairment 
from definite partial obstruction shown by x-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, a ruptured 
appendix, a perforated ulcer, or an operation with drainage.  
Ratings for adhesions are considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following:  disturbance of 
motility, actual partial obstruction, reflux disturbances, 
presence of pain.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent for the Veteran's 
service-connected residual scars, status-post appendectomy 
with adhesions under the schedular criteria for scars.  An 
increased evaluation under DC 7801 or 7802 is not warranted 
as the Veteran's residual scars, status-post appendectomy 
with adhesions does not exceed 39 square centimeters.  
Furthermore, an increased evaluation is also not warranted 
under DC 7803 or DC 7804 as 10 percent is the highest 
disability rating possible under those codes.  As to DC 7805, 
the Board notes that there is no evidence of limitation of 
function of the abdomen.  Thus, a disability rating greater 
than 10 percent under DCs 7801 through 7805 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's 
service-connected scar.   
 
While the Veteran's scar disorder does not warrant a higher 
evaluation under any of the scar criteria, the record 
reflects that he has additional functional loss in terms of 
pain due to the adhesions.  Specifically, the March 2005 VA 
scars examiner noted that the Veteran's service-connected 
scar of the right lower quadrant of the abdomen was 
undoubtedly associated with some adhesions and was as likely 
as not the cause of the Veteran's pain that radiated into the 
right scrotum with increased intraabdominal pressure.  With 
consideration of DC 7301 and with application of 38 C.F.R. § 
4.10, it is concluded that a separate 10 percent disability 
rating for adhesions is in order.  However, a separate 
disability rating greater than 10 percent under DC 7301 is 
not warranted as there is no evidence that the Veteran's 
adhesions affect his ability to digest food as is required 
for a 30 percent disability rating under DC 7301.    

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars and adhesions of the peritoneum, 
consideration of other diagnostic codes for evaluating the 
disability is not appropriate.  See 38 C.F.R. § 4.20.  
 
Extraschedular Consideration

The Board has also considered whether the Veteran's residual 
scars, status-post appendectomy with adhesions present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that the 
Veteran's service-connected residual scars, status-post 
appendectomy with adhesions has not been shown objectively to 
interfere markedly with his employment (meaning above and 
beyond that contemplated in the assigned schedular rating).  
As above, the Veteran is currently unemployed, primarily, due 
to his non-service connected AV malformation.  He also has 
not been frequently hospitalized for treatment of his skin 
disorder.  Therefore, the Board does not have to refer this 
case to the Director of the Compensation and Pension Service 
or Under Secretary for Benefits for consideration of an 
extra-schedular evaluation.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, a veteran 
is competent to testify as to a condition within his 
knowledge and personal observation or to a lay-observable 
condition or symptom.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(finding veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) 
(cautioning that lay testimony that veteran suffered a 
particular illness (bronchial asthma) was not competent 
evidence because matter required medical expertise); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible).

1.	 Internal Scarring

In this case, the Board finds that service connection for 
internal scarring is not in order.  As above, the Veteran is 
already service connected for residual scars, status-post 
appendectomy with adhesions.  Furthermore, other than the 
adhesions shown on examination in March 2005 there is no 
additional internal scarring shown.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Veteran's claim for service 
connection implicitly includes the assertion that he has 
internal scarring other than the already service-connected 
adhesions, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of internal scarring or its 
relationship to service.  The presence of internal scarring 
is not lay observable or within the competence of Veteran to 
establish.   

2.	Hernias

In this case, the Board also finds that service connection 
for hernias is not in order.  Significantly, there is no 
evidence of a diagnosis of hernias in the claims folder.  The 
March 2005 VA digestive conditions examination is negative 
for a diagnosis of incisional and inguinal hernias.  Also, 
there is no evidence of a diagnosis of hernias in any of the 
Veteran's private or VA treatment records.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's claim 
for service connection implicitly includes the assertion that 
he has hernias, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of hernias or its relationship to 
service.  See Jandreau, Barr, Grottveit, Espiritu.   
	
3.	IBS/GERD

In this case, the Board also finds that service connection 
for IBS or GERD is not in order.  Significantly, there is no 
evidence of a diagnosis of IBS or GERD in the claims folder.  
The March 2005 VA examination is negative for a diagnosis of 
IBS or GERD and the Veteran failed to mention either during 
the examination.  Also, there is no evidence of a diagnosis 
of IBS or GERD in any of the Veteran's private or VA 
treatment records.  As was stated earlier, current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, the March 2005 VA scars examiner opined 
that any IBS or GERD would not be at all related to the 
Veteran's appendectomy and complicated postoperative course.  
The Veteran's claim for service connection implicitly 
includes the assertion that he has IBS/GERD, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of 
IBS/GERD or their relationship to service.  See Jandreau, 
Barr, Grottveit, Espiritu.   

	4.  Adjustment disorder with mixed anxiety and 
depression

In this case, the Board finds that service connection for 
adjustment disorder with mixed anxiety and depression is not 
in order.  First, there is no indication that the Veteran was 
treated for psychiatric problems during his military service.  
As above, the Veteran's September 1968 separation examination 
notes a normal psychiatric system and in the Veteran's 
September 1968 "Report of Medical History" he specifically 
denied "depression or excessive worry" and "nervous 
trouble of any sort."  Second, there is a lapse of many 
years between the Veteran's separation from service in 1968 
and the first documentation of psychiatric problems in 2005.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Third, the March 2005 
VA examiner specifically opined that that the Veteran's 
current psychiatric problems were not related to his military 
service but instead were related to the Veteran's post-
service family problems.  Further in reciting the factors 
leading to the Veteran's current psychiatric disorder, the 
examiner noted many postservice stressors but did not relate 
the Veteran's service-connected disability as among the 
causal factors.  Thus, the examiner did not relate the 
current psychiatric disorder to the Veteran's service-
connected post appendectomy scars and adhesions.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are 
no other contrary competent opinions of record.  The opinion 
of the March 2005 VA examiner is highly probative and 
outweighs the other evidence of record, including the 
Veteran's testimony and contentions.  As there is no evidence 
linking the Veteran's current adjustment disorder with mixed 
anxiety and depression to his military service or to his 
service-connected disability, service-connection must be 
denied.  

5.	 Erectile Dysfunction

In this case, the Board finds that service connection for 
erectile dysfunction is not in order.  First, there is no 
indication that the Veteran was treated for erectile 
dysfunction during his military service.  Second, there is a 
lapse of many years between the Veteran's separation from 
service in 1968 and the first documentation of erectile 
dysfunction in 2005.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Third, the 
March 2005 VA examiner specifically opined that that the 
Veteran's current erectile dysfunction was not related to his 
military service but instead was related to the Veteran's non 
service-connected depression.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There are no other 
contrary medical opinions of record.  The opinion of the 
March 2005 VA examiner is highly probative and outweighs the 
other evidence of record, including the Veteran's testimony 
and contentions.  As there is no competent evidence linking 
the Veteran's current erectile dysfunction to his military 
service or to his service-connected disability, service-
connection must be denied.  

6.	Loss of Bladder Control

As above, the March 2005 VA scars examiner noted that the 
Veteran's major problem was marked urinary urgency and opined 
that it was as likely as not that this was related to the 
Veteran's service-connected appendectomy and complicated 
postoperative course.  This opinion provides a plausible 
basis to conclude that the Veteran's current loss of bladder 
control is related to service.  Accordingly, resolving all 
reasonable doubt in favor of the appellant, the Board finds 
that the evidence supports service connection for loss of 
bladder control.  38 U.S.C.A. § 5107(b).  

7.	Removal of Portion of Liver

In this case, the Board also finds that service connection 
for removal of portion of liver is not in order.  
Significantly, there is no evidence that the Veteran ever 
underwent removal of portion of liver in the claims folder.  
The March 2005 VA liver examiner noted no history of liver 
resection.  Also, there is no evidence of a removal of 
portion of liver in any of the Veteran's private or VA 
treatment records.  As was stated earlier, current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran's claim for service connection 
implicitly includes the assertion that he had removal of a 
portion of his liver, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a liver disorder or its 
relationship to service.  See Jandreau, Barr, Grottveit, 
Espiritu.   

	8.  Elevated PSA level due to radiation from extensive 
post-surgery X-rays

The Veteran is claiming entitlement to service connection for 
elevated PSA levels.  As above, service connection is only 
warranted where the evidence demonstrates disability.  
"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions. 38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

An abnormal PSA level represents a laboratory finding and not 
a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 
(May 7, 1996).  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board concludes that the claim of 
entitlement to service connection for elevated PSA levels 
must be denied.

Special Monthly Compensation based on aid and attendance

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers inherent in 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.   It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Presently, the Veteran is in receipt of a 10 percent combined 
disability rating for his service-connected residual scars, 
status-post appendectomy with adhesions.  As above, the 
Veteran has also been awarded a separate 10 percent 
disability rating for adhesions of the peritoneum and has 
also been awarded service connection for loss of bladder 
control.  Service connection is not in effect for the 
Veteran's AV malformation.

As above, the March 2005 VA aid and attendance examiner 
opined that the Veteran required an attendant, namely his 
wife, primarily because of the problems with memory loss and 
weakness of the right side of his body since he had 
stereotactic radiosurgery for an AV malformation in March 
2003.  

Based upon this and other evidence of record, the Board finds 
that the Veteran's service-connected disabilities do not 
render him so helpless as to require the aid and attendance 
of another.  Rather, the Veteran's non service-connected AV 
malformation has rendered him so helpless as to require the 
aid and attendance of another.  Accordingly, the criteria for 
increased rate of compensation pursuant to 38 U.S.C.A. 
§ 1114(l) are not met.   

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in October 2004 and May 2008 letters 
and the claim was readjudicated in a January 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating greater than 10 percent for service-
connected residual scars, status-post appendectomy with 
adhesions is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a separate disability rating of 10 percent 
for adhesions of the peritoneum is granted.  

Service connection for internal scarring to include as 
secondary to service-connected residual scars, status-post 
appendectomy with adhesions is denied.

Service connection for hernias to include as secondary to 
service-connected residual scars, status-post appendectomy 
with adhesions is denied.  

Service connection for IBS to include as secondary to 
service-connected residual scars, status-post appendectomy 
with adhesions is denied.

Service connection for GERD to include as secondary to 
service-connected residual scars, status-post appendectomy 
with adhesions is denied.

Service connection for adjustment disorder with mixed anxiety 
and depression to include as secondary to service-connected 
residual scars, status-post appendectomy with adhesions is 
denied.

Service connection for erectile dysfunction to include as 
secondary to service-connected residual scars, status-post 
appendectomy with adhesions is denied.

Service connection for loss of bladder control to include as 
secondary to service-connected residual scars, status-post 
appendectomy with adhesions is granted.

Service connection for removal of portion of liver to include 
as secondary to service-connected residual scars, status-post 
appendectomy with adhesions is denied.

Service connection for elevated prostate-specific antigen 
(PSA) level due to radiation from extensive post-surgery X-
rays to include as secondary to service-connected residual 
scars, status-post appendectomy with adhesions is denied.

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


